DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 01/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 19 is withdrawn. Claims 1-18 and 20 are examined herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3, 8-9, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP’608 (JPH 04-224608, IDS dated 05/04/2021), and further in view of US’075 (US 8,940,075) and JP’502 (JP 2000-034502, IDS dated 05/04/2021).
Regarding claims 1, 3, 8-9 and 20, JP’608 teaches a reduction-diffusion method of preparing magnetic powder, comprising: preparing magnetic powder by heat-treating a molded article prepared by pressure-molding a mixture containing the iron powder, neodymium oxide, boron and calcium at a pressure of 2.0 t/cm2 (i.e. 196.1 MPa) at 1000 ºC ([0001]; [0011] to [0014]).
JP’608 does not teach preparing iron powder by a reduction reaction of iron oxide. US’075 teaches a method of making an iron powder by reducing iron oxide powder and discloses that the produced iron powder has high packing density (Abstract). Thus, it would be obvious to one of ordinary skill in the art to make an iron powder by reducing iron oxide as taught by US’075 in the process of JP’608 in order to make an iron powder having high packing density as disclosed by US’075.
JP’608 in view of US’075 does not teach coating an organic fluoride on a surface of the magnetic powder. JP’502 teaches that coating NdFeB powder with fluororesin improves oxidation resistance ([0016] to [0019]; [0030]). Thus, it would be obvious to one of ordinary skill in the art to coat the NdFeB powder with fluororesin as taught by JP’502 in the process of JP’608 in view of US’075 in order to improve the oxidation resistance as disclosed by JP’502.
Regarding claim 13, JP’608 in view of US’075 and JP’502 discloses that the coating organic fluoride comprises mixing the magnetic powder and the organic fluoride in an organic solvent, followed by heating at 100-150 ºC for 2 hours to form a fluorine 
Regarding claim 15, JP’608 in view of US’075 and JP’502 discloses that CYTOP fluororesin solution was used to coat the magnet powder ([0017] of JP’502). CYTOP fluororesin solution is known to contain acetone. Thus, claim 15 is obvious over JP’608 in view of US’075 and JP’502.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP’608 (JPH 04-224608, IDS dated 05/04/2021) in view of US’075 (US 8,940,075) and JP’502 (JP 2000-034502, IDS dated 05/04/2021), as applied to claim 1 above, and further in view of US’621 (US’6,447,621).
Regarding claims 16-18, JP’608 in view of US’075 and JP’502 discloses that fluororesin solution was used to coat the magnet powder ([0017] of JP’502). JP’608 in view of US’075 and JP’502 does not teach the limitations recited in claims 16-18.
US’621 teaches a method of making NdFeB magnet powder by reduction-diffusion method (Col 1, Ln 5-15). US’621 discloses that after the reduction-diffusion process, the material is pulverized to a particle size of 1-10 µm, followed by compaction and sintering at 1150 ºC (Col. 2, Ln 5-10; Col 5, Ln 20 to Col). US’621 discloses that the sintered magnet has improved squareness ratio (Col 2, Ln 30 to Col 3, Ln 10). Thus, it would be obvious to one of ordinary skill in the art to pulverize the magnetic material to a particle size of 1-10 µm, followed by compaction and sintering at 1150 ºC as taught by US’621 in the process of JP’608 in view of US’075 and JP’502 in order to make a sintered magnet having improved squareness ratio as disclosed by US’621. The particle 

No art rejections are applied to claims 2, 4-7, 10-12 and 14. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/644342 (US 20210047711), and further in view of JP’502 (JP 2000-034502). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of copending Application No. 16/644342 teach all the limitations recited in the instant claims except that claims 1-17 of copending Application No. 16/644342 do not teach coating the magnetic powder with organic fluoride. JP’502 teaches that coating NdFeB powder with fluororesin improves oxidation resistance ([0016] to [0019]; [0030]). Thus, it would be obvious to one of ordinary skill in the art to coat the NdFeB powder with fluororesin as taught by JP’502 in the process of claims 1-17 of copending Application No. 16/644342 in order to improve the oxidation resistance as disclosed by JP’502.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733